Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
With the preliminary amendment of 9/23/19, claims 1-20 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 & 9-20, drawn to “A method for screening a Corynebacterium constitutive expression vector promoter on the basis of transcriptome sequencing, comprising: analyzing the transcription level of each gene of the Corynebacterium in logarithmic phase and stationary phase, and screening a class of genes with low transcription levels in the logarithmic phase and high transcription levels in the stationary phase are screened by analyzing the transcription abundance of each gene in two phases; amplifying the promoter fragments of genes and incorporating the DNA fragment of the promoter and marker gene into an expression vector to construct a promoter probe vector; transforming the probe vector into host cells, and continuous passage under an antibiotic-stress free condition; selecting host cells having low xpression level of marker gene in the logarithmic phase and high expression level in the stationary phaslosing probe vector, thus the promotor transformed by the host cells is the Corynebacterium constitutive expression vector promoter”.
Group II, claims 2-7, drawn to a “A Corynebacterium constitutive expression vector promoter screened by the method of claim 1, wherein the nucleotide sequence of the promoter is set forth in SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3”.
Group III, claim 8, drawn to a “Use of the recombinant strain of claim 6 in the production of isoleucine”.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to a method for screening a Corynebacterium constitutive expression vector promoter on the basis of transcriptome sequencing.  However, claim 1 as amended and the method is well known in the art.  YU Xiaoxia,etal., Biotechnology Bulletin, Vol.31, No.2, 28February2015 (28.02.2015), pp.35-44, see the full text, especially page 40 (The reference is cited in the ISR/written opinion, provided in this application by the Applicants on 9/23/19) teaches a method for screening a promoter by using a promoter trapping system, which is to construct a promoter probe plasmid vector consisting of a reporter gene without promoter components and a screening marker gene, and the reporter gene can be expressed only when an endogenous gene coding region is inserted into the vector and a fusion transcript is generated in the sequence, which anticipates or renders obvious at least claim 1, for example.   Therefore groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the product of groups II do not share a special common structural and functional feature while, the methods of groups I & III do not use the same reagents and/or produce the same results.  In addition, the method of group III (unknown use) does not comprise all of the methods for making or using the products of group II.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940